Name: Council Regulation (EEC) No 3124/92 of 26 October 1992 amending Regulation (EEC) No 1696/71 on the common organization of the market in hops
 Type: Regulation
 Subject Matter: agricultural policy;  economic policy;  agricultural structures and production;  plant product
 Date Published: nan

 Avis juridique important|31992R3124Council Regulation (EEC) No 3124/92 of 26 October 1992 amending Regulation (EEC) No 1696/71 on the common organization of the market in hops Official Journal L 313 , 30/10/1992 P. 0001 - 0002 Finnish special edition: Chapter 3 Volume 45 P. 0142 Swedish special edition: Chapter 3 Volume 45 P. 0142 COUNCIL REGULATION (EEC) No 3124/92 of 26 October 1992 amending Regulation (EEC) No 1696/71 on the common organization of the market in hopsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Article 1 (3) of Regulation (EEC) No 1696/71 (3) defines the products which are subject to the market organization; whereas Article 2 of that Regulation addresses the circumstances under which hops and hop products may be certified; Whereas since the establishment of the common organization of the market in hops, trade in hop products has become more and more important; whereas it appears necessary to define in greater detail the terms 'hop powder with higher lupulin content' and 'extract of hops' as well as the characteristics of hop products which may be put into free circulation; Whereas Article 7 of Regulation (EEC) No 1696/71 lays down the conditions producer groups must fulfil in order to be recognized, whereas it has become evident that several recognized producer groups in the Community have experienced great difficulties in practising common marketing of their members' produce; Whereas an incentive should be provided to encourage producer groups to market their members' produce in common in order to tive growers a better position in the markt; whereas, for this purpose, the amount of aid 'should be reduced for those producer groups which do not practise common marketing of their members' total production, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1696/71 is hereby amended as follows: 1. Article 1 (3) (c) shall be replaced by the following: '(c) "hop powder with higher lupulin content" means the product obtained by milling the hops mechanical removal of a part of the leaves, stalks, bracts and rachides;'; 2. Article 1 (3) (d) shall be replaced by the following: '(d) "extract of hops" means the concentrated products obtained by the action of a solvent on the hops or on the hop powder;'; 3. the following sentence shall be added to Article 2 (2): 'In the case of the products referred to in Article 1 (3) (b) to (e) the certificate may only be issued if the alpha acid content of these products is not lower than that of the hops they have been prepared from.'; 4. the last paragraph of Article 7 (3) (b) shall be replaced by the following: 'During the period up to and including 31 December 1996, members of a recognized group may, if authorized by such a group, market part or all of their produce themselves in accordance with rules laid down and supervised by the group. However these producer groups shall work towards the objective that by 1 January 1997 they are marketing all their members' produce'; 5. the following paragraph shall be inserted in Article 12 (5) after paragraph (b): '(c) In the case that the aid is granted to a recognized producer group in accordance with paragraph 3 and that this organization does not market all the produce of its members the amount of aid shall be reduced by 4 % for the 1992 harvest, 8 % for the 1993 harvest, 12 % for the 1994 harvest, 15 % for the 1995 harvest and 15 % for the 1996 harvest. For 1991 and subsequent years, at least 15 % of the aid granted to such a group shall be used by the group for measures provided for by Article 1 (1) (b) (cc) of Commission Regulation (EEC) No 1351/72 of 28 June 1972 on the recognition of producer groups for hops (*). However, if the producer group markets at least half of its members' produce from a given harvest, any produce sold up to and including 1 November 1992 shall not be taken into account in determining whether the group has sold all its members' produce. The Commission shall monitor the activities of such groups and shall report on progress to full marketing to the Council in its report on the 1994 harvest. (*) OJ No L 148, 30. 6. 1972, p. 13. Last amended by Regulation (EEC) No 3858/87 (OJ No L 363, 23. 12. 1987, p. 27).' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 26 October 1992. For the Council The President J. GUMMER (1) OJ No C 204, 3. 8. 1991, p. 4. (2) OJ No C 67, 16. 3. 1992, p. 234. (3) OJ No L 175, 4. 8. 1971, p. 1. Last amended by Regulation (EEC) No 3577/90 (OJ No L 353, 17. 12. 1990, p. 23).